

114 S56 IS: Ending Mobile Phone Welfare Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 56IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit universal service support of commercial mobile service through the Lifeline program.1.Short titleThis Act may be cited as the Ending Mobile Phone Welfare Act of 2015.2.Prohibition on
			 Lifeline support for commercial mobile service(a)In
 generalA provider of commercial mobile service may not receive universal service support under sections 214(e) and 254 of the Communications Act of 1934 (47 U.S.C. 214(e) and 254) for the provision of such service through the Lifeline program of the Federal Communications Commission.(b)Commercial
 mobile service definedIn this section, the term commercial mobile service has the meaning given such term in section 332(d)(1) of the Communications Act of 1934 (47 U.S.C. 332(d)(1)).